DETAILED ACTION
	Drawings
The replacement drawings were received on 6/29/21.  These drawings are objected to.
The drawings are objected to because Figures 1-6 are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, and 7-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: line 4-6 recites “one or more raised markings…in contact with a face of a user” and then in line 11 recites “the raised markings…are positioned so that the user feels the raised markings upon the bridge of the user’s nose or…philtrum”; however, it is unclear if line 11 is requiring additional markings or if it is supposed to be referring back to the markings already recited in lines 4-6. For examination purposes, the claim will be treated as referring back to the “one or more markings” from line 4-6. Clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US 9883727) in view of Varriale (US 20190335872).
Claim 1: Chandler discloses an apparatus (see Figs 1C & 2C) to aid in the grooming of facial hair (Col 12, 45-60), said apparatus comprising a symmetrical template (206c+214c); and an alignment system (Col 15, 14-26; 210, see Fig 3A) that comprises a plurality of visible markings (Col 15, 14-26; 210, see Fig 3A) on the template exterior, wherein the template is contoured to fit a user’s face (Col 13, 32-43), covering facial hair in a predetermined pattern (see Figs 1C & 2C) to prevent the facial hair from being trimmed during shaving (Col 13, 65-Col 14, 24); and wherein the markings of the alignment can be positioned so that a user can rest the markings upon the bridge of their nose or philtrum if so desired allowing the user to center the apparatus on the user’s face in use. 
Chandler discloses the invention essentially as claimed except for the template including a series of raised markings forming an additional set of alignment markings for positioning the shave template device under the nose during use. 
Varriale, however, teaches providing a top edge of shaving templates with a series of visible raised nose guide edges (4, Fig 1) [0014] for properly centering and aligning the template with the user’s nostrils during use [0014]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the shave template of Chandler by providing its top end with a series of raised nose guide edges as taught by Varriale to be helpful in properly aligning and centering shave templates during use.
Claim 2: the apparatus is constructed from a single piece (see Fig 1C) of plastic (Col 13, 30-45). 
Claim 3: the apparatus is constructed from a single piece (see Fig 1C) of paperboard (Col 13, 30-45), which is synonymous with cardboard and cardboard is made of wood fibers. 
Claims 7-9: the template comprises one or more grip positions/portions (110C, Fig 1C and 208c+218c, Fig 2C) each comprising a textured area (see Fig 3B) configured to prevent slippage from fingertips of the user (Col 15, 35-45) and these grips allow the template to be held against the face of the user with one hand. 
Claim(s) 1-2, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez (US 20170035178) in view of Varriale (US 20190335872).
Claims 1: Alvarez discloses an apparatus (12, Fig 4) to aid in the grooming of facial hair (see abstract), said apparatus comprising a symmetrical template (12, Fig 4); and an alignment system [0048] comprising a plurality of visible markings (52 & 24, Fig 1) on the template exterior, wherein the template is contoured to fit a user’s face [0049] (see Fig 4), covering facial hair in a predetermined pattern to prevent the facial hair from being trimmed during shaving (see Fig 4); and wherein the markings are positioned so that a user can rest at least one of the markings upon the bridge of one or more of the user’s nose and philtrum [0055] allowing the user to center the apparatus symmetrically on the face when in use (see Fig 4). 
Alvarez discloses the invention essentially as claimed except for the template including a series of raised markings forming an additional set of alignment markings and contacting user’s philtrum which is on the face for positioning the shave template during use. 
Varriale, however, teaches providing a top edge of shaving templates with a series of visible raised nose guide markings (4, Fig 1) [0014] that contact the philtrum, which is on the face, during use for properly centering and aligning the template with the user’s nostrils during use [0014]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the shave template of Alvarez by providing its top end with a series of raised nose guide markings as taught by Varriale to be helpful in properly aligning and centering shave templates during use. 
Claims 2 and 4: the apparatus can be constructed from a single piece of plastic [0049] or metal [0049].
Claims 7 and 9: the apparatus can comprise one or more grip positions (34, Fig 3C or 35, Fig 5) configured to allow the user to hold the template against the face with one hand [0051]. 
Response to Arguments
Applicant's arguments filed 6/29/21 have been fully but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant only argues the rejections under 102(a)(1) and a 103 rejection is presented above, which was not argued by applicant. 
The changes to the drawings overcome all the previous objections except for the objection requiring the figure titles be larger than the reference characters, this objection is maintained because it was not corrected in the new figures. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772